DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on July 15, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-8 and 10-20 have been amended. Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-20.
Because of the applicant's amendment, the following in the office action filed April 15, 2021 are hereby withdrawn:
Objections to the drawings.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1, 10, and 18 each recite, “wherein each of the plurality of snap closures includes a male portion of the snap closure on a first surface of the protective flap and a female portion on a second surface of the protective flap” and claims 6, 15, and 20 each recites, “wherein the first surface of the protective flap is closer to a wearer of the sports apparel than the second surface of the protective flap.”   Neither of the limitation have been disclosed in the written description as originally filed.  See the 35 USC 112(a) rejections below for further explanation.

Claim Objections
Claims 19-20 are objected to because of the following informalities:
Claims 6 and 15 should recite, “apparel”;
Claims 19 and 20 do not share the same preamble as claim 18, from which claims 19-20 depend.  Claims 19-20 should recite, “The Sports apparel 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 10, 15, 18, and 20 (and claims 2-5, 7-9, 11-14, 16-17, and 19 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claim 1, 10, and 18 each recite, “wherein each of the plurality of snap closures includes a male portion of the snap closure on a first surface of the protective flap and a female portion on a second surface of the protective flap.”  Such a limitation has not been disclosed in the specification where 14 is considered the protective flap, however as can be seen in Fig. 4, the female portion of the snap which is represented as 12 is not on the flap 14.  If interpreted a different way where the flap 14 is considered the entire portion above the seam line just below 12 in Fig. 4, then the male and female snap portions are both on the same surface of the flap as they are both on the same face of the material used to form the flap.  When looking to the specification, para. 0016 recites, “The sports apparel according to one aspect of the invention may provide wherein each snap closures includes a male portion of the snap closure on an inner side of the sports apparel and a female portion on an outer side of the sports apparel” and para. 0027 states, “ This invention is directed to sports apparel such as skirts 10 and shorts with integrated racing bib coupling via snap closures 12 within protective flap 14”, however no reference to first and second surfaces of the flap can be found.   Therefore this limitation is considered new matter.
Claims 6, 15, and 20 each recites, “wherein the first surface of the protective flap is closer to a wearer of the sports apparel than the second surface of the protective flap.”  Such a limitation has not been disclosed in the specification where 14 is considered the protective flap, however as can be seen in Fig. 4, the female portion of the snap which is represented as 12 is not on the flap 14.  If interpreted a different way st inner facing portion of the flap and the female snap is on a 2nd outer facing portion of the flap, the 2nd inner outer portion is the one that is closer to the wearer as the female snap is closer to the wearer than the male snap as can be seen in para. 0016 which recites, “The sports apparel according to one aspect of the invention may provide wherein each snap closures includes a male portion of the snap closure on an inner side of the sports apparel and a female portion on an outer side of the sports apparel” and para. 0031 which recites, “Although either arrangement is acceptable, having the male portion of the snap closure 12 on the inner side of the skirt 12 can make it easier to attach the bib 30, by allowing for "hanging" the bib 30 on the inner snaps while the outer female portions are brought into engagement with the male components and snapped thereto to couple the bib 30.”  Therefore this limitation is considered new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-15 and 18-20 (and claims 7, 9, and 16-17 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 10, and 18 are indefinite as each recites, “wherein each of the plurality of snap closures includes a male portion of the snap closure on a first surface of the protective flap and a female portion on a second surface of the protective flap.”  As explained above in the 35 USC 112(a) rejection, the limitation has not been provided for and is unclear as it is unknown which is the first surface and the second surface of the flap and unclear how to interpret the limitation consistent with the disclosure and the drawings as there is either only one snap portion on the flap and one snap portion on the skirt or both snap portions are on the same surface of the flap.
Claims 4, 5, 10, 13, 14, 19, and 20 are largely devoid of appropriate articles “a”, “an”, and “the” to effectively positively recite the claim elements making it unclear if each structure is required by the claim and if the structures recited are the same as the previously claimed structures or if they are additional structures required by the claim.  For example, claim 4 recites, “the flap is at an upper edge of sports apparel…” and it is unclear if this is the sports apparel previously claimed or an additional sports apparel.  Again, Examiner respectfully suggests reviewing each of the listed claims and amending to include the appropriate article “a”, “an”, or “the” being careful to have appropriate antecedent basis.
Claims 6, 15, and 20 are indefinite as each recites, “wherein the first surface of the protective flap is closer to a wearer of the sports apparel than the second surface of the protective flap.”   As explained above in the 35 USC 112(a) rejection, the limitation has not been provided for and is unclear as it is unknown which is the first surface and 
	Claims 8 and 20 are indefinite as each recites, “wherein the skirt or shorts of the sports apparel is in the form of a skirt.”  It is unclear if “a skirt” is the same skirt originally recited in claim 1 or if “a skirt” is another structure.  
Claim 10 is indefinite as each recites, “A sports skirt with integrated racing bib coupling comprising: a skirt; and a racing bib coupling….”  As the preamble recites a skirt and a racing bib coupling it is unclear if “a skirt; and a racing bib coupling…” are referring to the same skirt and coupling in the preamble or to an additional skirt and coupling.
An effort have been made to identify all indefinite language with the pending claims. However, since the claims are replete with indefinite language, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6, 15 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 6, 15, and 20 each recites, “wherein the first surface of the protective flap is closer to a wearer of the sports apparel than the second surface of the protective flap.”  As such, Applicant has positively recited and claimed a human body part, because a wearer is actively being recited as being "closer to” within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "wherein the first surface of the protective flap is configured to be closer to a wearer of the sports apparel than the second surface of the protective flap.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-20 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Diakonov (US 2018/0206567) in view of Hans (US 5581815).
Regarding claim 1, Diakonov discloses sports apparel comprising: a skirt or shorts (skirt, see Fig. 6; shorts see Fig. 5); a protective flap (12) forming a downward facing slot for receipt of a top of a conventional racing bib with eyelets (as a conventional racing bib is capable of being received in the slot).
Diakonov does not expressly a racing bib coupling integrated with the skirt or shorts including a plurality of snap closures within the protective flap, wherein each of the plurality of snap closures includes a male portion of the snap closure on a first surface of the protective flap and a female portion on a second surface of the protective flap, and wherein the plurality of snap closures are spaced to align with the eyelets of the conventional racing bib and to snap together through the eyelets  from opposed sides of the conventional racing bib to couple the conventional racing bib to the skirt or shorts.  
Hans teaches shorts (shorts as seen in Figs. 5-6) for sporting; a racing bib coupling (combination of 12c/13c/14c/18) integrated with the shorts including a plurality of snap closures (13c/14c) within the protective flap (combination of 18 and each 12C to align with the eyelets (16a) of the conventional racing bib (11, see Fig. 6) and to snap together through the eyelets  from opposed sides of the conventional racing bib to couple the conventional racing bib to the shorts (as can be seen in Fig. 6 where 13c/14c extend through eyelet 16a of the bib).  
Diakonov and Hans teach analogous inventions with flaps for storing items at the waistband.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added snap closures to an outer facing portion and an interfacing portion of (i.e., within) the flap of Diakonov as taught by Hans in order “to provide a way to easily and conveniently attach temporary information panels, without the need for separate fastening devices, which may be hazardous, cause rust and holes, and may not be readily available at the time they are needed” (col. 2, lines 1-5 of Hans).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the sports apparel/skirt, there would be a reasonable expectation for the sports apparel/skirt to perform such functions, as Examiner has explained after each functional limitation.

Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 3, the combined sports apparel of Diakonov and Hans discloses all the limitations of claim 1 above, but does not expressly disclose wherein the plurality of snap closures comprises more than two snap closures, and wherein the racing bib 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have more than two snap fasteners within the flap of the modified sports apparel of Diakonov and Hans in order to provide fasteners to attach additional items which may be needed during use such as a key ring.  And since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
The modified sports apparel of Diakonov and Hans does not express disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.

Regarding claim 4, the combined sports apparel of Diakonov and Hans discloses wherein the flap (12 of Diakonov) is at an upper edge (32 of Diakonov) of sports apparel (shorts/skirt as shown in Figs. 5-6 of Diakonov) (as the flap is a result from folding over material to create the upper edge of the garment), but does not expressly disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  

Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 6, the combined sports apparel of Diakonov and Hans discloses wherein the first surface (outer facing surface of 18 of Hans) of the protective flap (12 of Diakonov as modified to include fasteners of Hans) is closer to a wearer of the sports apparel than the second surface (inner facing surface portion of 12c of Hans) of the protective flap (as can be understood from Fig. 6 of Hans when applied to the flap of Diakonov, when fastened, the outer surface of 18 of Hans is closer to the wearer than in inner facing surface portion of 12c of Hans).  
Regarding claim 7, the combined sports apparel of Diakonov and Hans discloses wherein the flap (12 of Diakonov) includes end seams (24/26 of Diakonov), but does not expressly disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 8, the combined sports apparel of Diakonov and Hans discloses wherein the skirt or shorts of the sports apparel is in the form of a skirt (see Figs. 6 of 
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 10, Diakonov discloses a sports skirt (skirt, see Fig. 6) comprising a skirt (see Fig. 6); a protective flap (12) forming a downward facing slot for receipt of a top of a conventional racing bib with eyelets (as a conventional racing bib is capable of being received in the slot).
Diakonov does not expressly a racing bib coupling integrated with the skirt including a plurality of snap closures within protective flap, wherein each of the plurality of snap closures includes a male portion of the snap closure on a first surface of the 
Hans teaches a garment (shorts as seen in Figs. 5-6) for sporting; a racing bib coupling (combination of 12c/13c/14c/18) integrated with the garment including a plurality of snap closures (13c/14c) within the protective flap (combination of 18 and each 12C where a slot is formed between 18 and 12C), wherein each of the plurality of snap closures includes a male portion (14c) of the snap closure on a first surface of the protective flap (outer facing surface of 18) and a female portion (13c) on a second surface of the protective flap (inside facing surface portion of 12c), and wherein the plurality of snap closures are spaced to align with the eyelets (16a) of the conventional racing bib (11, see Fig. 6) and to snap together through the eyelets  from opposed sides of the conventional racing bib to couple the conventional racing bib to the garment (as can be seen in Fig. 6 where 13c/14c extend through eyelet 16a of the bib).  
Diakonov and Hans teach analogous inventions with flaps for storing items at the waistband.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added snap closures to an outer facing portion and an interfacing portion of (i.e., within) the flap of Diakonov as taught by Hans in order “to provide a way to easily and conveniently attach temporary information panels, without the need for separate fastening devices, which may be hazardous, cause rust and holes, and may not be readily available at the time they are needed” (col. 2, lines 1-5 of Hans).

Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 12, the combined sports apparel of Diakonov and Hans discloses all the limitations of claim 1 above, but does not expressly disclose wherein the plurality of snap closures comprises more than two snap closures, and wherein the 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have more than two snap fasteners within the flap of the modified sports apparel of Diakonov and Hans in order to provide fasteners to attach additional items which may be needed during use such as a key ring.  And since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
The modified sports apparel of Diakonov and Hans does not express disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.

Regarding claim 13, the combined sports apparel of Diakonov and Hans discloses wherein the flap (12 of Diakonov) is at an upper edge (32 of Diakonov) of sports apparel (shorts/skirt as shown in Figs. 5-6 of Diakonov) (as the flap is a result from folding over material to create the upper edge of the garment), but does not expressly disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  

Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 15, the combined sports apparel of Diakonov and Hans discloses wherein the first surface (outer facing surface of 18 of Hans) of the protective flap (12 of Diakonov as modified to include fasteners of Hans) is closer to a wearer of the sports apparel than the second surface (inner facing surface portion of 12c of Hans) of the protective flap (as can be understood from Fig. 6 of Hans when applied to the flap of Diakonov, when fastened, the outer surface of 18 of Hans is closer to the wearer than in inner facing surface portion of 12c of Hans).  
Regarding claim 16, the combined sports apparel of Diakonov and Hans discloses wherein the flap (12 of Diakonov) includes end seams (24/26 of Diakonov), but does not expressly disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Regarding claim 18, Diakonov discloses sports apparel comprising: a skirt or shorts (skirt, see Fig. 6; shorts see Fig. 5); a protective flap (12) forming a downward 
Diakonov does not expressly a racing bib having eyelets along at least a top surface thereof; a racing bib coupling integrated with the skirt or shorts including a plurality of snap closures within the protective flap, wherein each of the plurality of snap closures includes a male portion of the snap closure on a first surface of the protective flap and a female portion on a second surface of the protective flap, and wherein the plurality of snap closures are spaced to align with the eyelets of the conventional racing bib and to snap together through the eyelets  from opposed sides of the conventional racing bib to couple the conventional racing bib to the skirt or shorts.  
Hans teaches sports apparel (17) with a racing bib (11) comprising a racing bib (11) having eyelet (16a) along at least a top surface thereof (as can be understood from Figs. 5 and 6), a racing bib coupling (combination of 12c/13c/14c/18) integrated with the shorts including a plurality of snap closures (13c/14c) within the protective flap (combination of 18 and each 12C where a slot is formed between 18 and 12C), wherein each of the plurality of snap closures includes a male portion (14c) of the snap closure on a first surface of the protective flap (outer facing surface of 18) and a female portion (13c) on a second surface of the protective flap (inside facing surface portion of 12c), and wherein the plurality of snap closures are spaced to align with the eyelets (16a) of the conventional racing bib (11, see Fig. 6) and to snap together through the eyelets  from opposed sides of the conventional racing bib to couple the conventional racing bib to the shorts (as can be seen in Fig. 6 where 13c/14c extend through eyelet 16a of the bib).  

Regarding claim 19, the combined sports apparel of Diakonov and Hans discloses wherein the flap (12 of Diakonov) is at an upper edge (32 of Diakonov) of sports skirt or shorts (skirt as shown in Fig. 6 of Diakonov) (as the flap is a result from folding over material to create the upper edge of the garment) and includes elastic material ((as the garment is made of an elastic material as disclosed in para. 0037 of Diakonov) and includes end seams (24/26 of Diakonov), but does not expressly disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be 
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.
Regarding claim 20, the combined sports apparel of Diakonov and Hans discloses wherein the skirt or shorts of the sports apparel is in the form of a skirt (see Figs. 6 of Diakonov), but does not expressly disclose wherein the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.  
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
.  

Claims 9 and 17 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Diakonov and Hans as applied to claims 1, 8, and 10 above, and further in view of Hedrick (US 2013/0305433).
	Regarding claim 9, the combined sports apparel of Diakonov and Hans discloses all the limitations of claims 1 and 8, but does not expressly disclose wherein the skirt includes integral shorts formed under a skirt portion.
	Hedrick teaches an athletic skirt, wherein the skirt (100) includes integral shorts (120) formed under a skirt portion (102).
Diakonov (as modified by Hans) and Hedrick teach analogous inventions in the field of skirts for athletes.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have integrated shorts with the skirt of Diakonov as taught by Hedrick in order provide modestly  wherein “the length of such garments may be too short for the wear’s comfort” (see para. 0002 of Hedrick).
	Regarding claim 17, the combined sports apparel of Diakonov and Hans discloses all the limitations of claim 10 above, but does not expressly disclose wherein the skirt includes integral shorts formed under a skirt portion, and wherein the racing bib 
Diakonov teaches an additional embodiment (Fig. 15) wherein the protective flap is configured to be on a front of a wearer of the sports apparel (see para. 0049).  Further, Hans discloses wherein the racing bib coupling (combination of 12c/13c/14c/18) is configured to place the conventional racing bib (11) on a front of a wearer of the sports apparel (as Fig. 5 shows the front of the shorts).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the racing bib coupling to be on the front side of the skirt or shorts of Diakonov as taught by Diakonov and Hans in order “to provide a garment which is specific for a given activity, in terms of where the information panels is required to be attached” as some sporting events require the bib be placed on a front of the wearer.
When used in combination, as the protective flap has been modified to be on the front of the skirt/shorts, then the racing bib coupling is configured to place the conventional racing bib on a front of a wearer of the sports apparel.
	The modified skirt of Diakonov does not expressly disclose wherein the skirt includes integral shorts formed under a skirt portion.
	Hedrick teaches an athletic skirt, wherein the skirt (100) includes integral shorts (120) formed under a skirt portion (102).
Diakonov (as modified by Hans) and Hedrick teach analogous inventions in the field of skirts for athletes.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have integrated .
Response to Arguments
Applicant's arguments filed July 15, 2021, regarding the 35 USC 103 rejection of claims 1-20 as obvious over Diakonov in view of at least Hans have been fully considered but they are not persuasive. Applicant argues that modifying Diakonov to have straps as taught by Hans is improper as “there is no teaching or suggestion to add them such straps inside of a rear pocket as found in the primary reference. The express teachings of the references cannot be ignored” (Remarks, p. 15, first para.).  Examiner respectfully disagrees as it appear Applicant has mischaracterized the rejection as set for by the Office as the straps (presumable 12C of Hans) have not been added to the flap of Diakonov and instead only the snap closures have been added (see rejections above).  
Applicant’s arguments with respect to the 35 USC 103 rejections of claims 1-20 regarding the newly amended limitations have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732